Opinion op the Court by
J udge Peters :
A judgment may by a proceeding in equity be avoided for fraud unquestionably. In this case the answers of defendants were filed in August, 1870, denying all fraud and mistake in rendering, and entering the judgment, or in its procurement, and the cause appears to have been heard in March, 1871, without objection on the part of appellants. The denials in the answers are most elaborate and full, and there was no proof taken to sustain the allegations of fraud, or mistake, and consequently the court below could do nothing less than dissolve the injunction, and dismiss the petitions.
The only available grounds for relief were that the judgment was procured by fraud or mistake, those charges were distinctly and sufficiently made in the original petitions. The amended petitions-and replies as they are called contained no available allegations other than these stated in the originals, and no error was committed by the court in refusing to permit them to be filed.
Judgment affirmed.